Citation Nr: 9932259	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-45 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date for an award of service 
connection for non-Hodgkin's lymphoma, prior to February 7, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1993.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1995 rating decision of the Regional Office 
(RO) which granted the veteran's claim for service connection 
for non-Hodgkin's lymphoma, and assigned an effective date of 
February 7, 1995 for the award.  The veteran disagreed with 
the effective date of the award.  

FINDINGS OF FACT

1. The veteran's initial claim for service connection for 
non-Hodgkin's lymphoma was received on February 7, 1995.

2. By rating decision dated in April 1995, the RO granted 
service connection for non-Hodgkin's lymphoma, effective 
February 7, 1995, the date the veteran's claim was 
received.

3. Service department medical records reflect treatment 
beginning in December 1993 for symptoms of what was 
subsequently diagnosed as non-Hodgkin's lymphoma. 

4. The veteran was hospitalized by the service department on 
February 16, 1994, and a subtotal parotidectomy was 
performed.  


CONCLUSION OF LAW

The criteria for an effective date of February 16, 1994 for 
an award of service connection for non-Hodgkin's lymphoma 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service department medical records disclose that the veteran 
was seen on December 13, 1993 with a one month history of a 
cough which was productive of sputum in the morning.  He 
denied shortness of breath, wheezing, fever, chills, night 
sweats and weight loss.  He also reported a 1-1 1/2 month 
history of an enlarging right submandibular lymph node at the 
angle of the mandible.  It was slowly increasing in size.  On 
examination, the node was not rubbery or firm.  The veteran 
was seen in the ear, nose and throat clinic about one week 
later and the assessment was multilobulated right parotid 
mass.  In January 1994, the assessment was to rule out 
lymphoma.  

The veteran's claim for service connection for non-Hodgkin's 
lymphoma was received on February 7, 1995.

In a statement dated in March 1995, a service department 
physician summarized the veteran's pertinent clinical 
history.  He noted that a biopsy of the right parotid mass in 
February 1994 was initially diagnosed as malignant lymphoma, 
follicular, mixed cellularity.  The diagnosis was 
subsequently revised to the more indolent well-differentiated 
small lymphocytic lymphoma.  He underwent a regimen of 
chemotherapy, which was completed in September 1994.  

A Department of Veterans Affairs (VA) examination was 
conducted in March 1995.  The diagnosis was metastatic non-
Hodgkin's lymphoma.  

Based on the evidence summarized above, the RO, by rating 
action dated in April 1995, granted service connection for 
non-Hodgkin's lymphoma, effective February 7, 1995.

Additional medical records from the service department dated 
from 1994 to 1996 were received in 1996 and have been 
associated with the claims folder.  These records reflect 
that the veteran was hospitalized on February 16, 1994 and 
underwent a subtotal right parotidectomy.  The diagnosis was 
right parotid mass, secondary to hyperplastic lymph nodes.  
In a statement dated in November 1996, the director of 
clinical oncology research concluded that, based on the size 
of the tumor in December 1993, and its doubling size, the 
tumor was undoubtedly present while the veteran was in 
service.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C.A. § 5101(a) 
(West 1991)).  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish. entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).

The veteran argues that an earlier effective date is 
warranted for the grant of service connection for non-
Hodgkin's lymphoma.  He claims that he was first treated for 
the symptoms which were ultimately diagnosed as lymphoma in 
December 1993, and that he could not file a claim for VA 
benefits without knowing what condition he had.  However, as 
noted above, in order for the VA to award benefits, a claim 
must be filed.  Although he asserts that he had to wait until 
his condition was established, it must be emphasized that 
without a claim being filed, there is no way to know that the 
veteran was seeking benefits for a specific disability.  

The veteran has not disputed the fact that his formal claim 
for service connection for non-Hodgkin's lymphoma was 
received on February 7, 1995.  Since this claim was received 
more than one year after the veteran's discharge from 
service, there are only limited circumstances in which the 
effective date for the award of service connection may be 
prior to the date the claim was received.  In this case, the 
evidence demonstrates that the veteran was treated at a 
service department facility in December 1993 and the 
treatment continued in 1994.  In addition, the record 
reflects hospitalization at a service department facility on 
February 16, 1994, at which time he underwent a 
parotidectomy.  Since the veteran's claim was received within 
one year of this treatment, the Board concludes that February 
16, 1994 is the proper effective date for the award, as it 
establishes treatment within one year prior to the submission 
of the formal claim for the disability for which service 
connection was ultimately granted.  

There is no basis, however, for an award of an effective date 
for the grant of service connection for non-Hodgkin's 
lymphoma prior to February 16, 1994.  Although the veteran 
has submitted a medical statement to the effect that the non-
Hodgkin's lymphoma was present in service, that fact is 
essentially irrelevant to the claim for an earlier effective 
date.  The regulations require that a claim must be filed, 
and the veteran did not file one until February 7, 1995.  The 
fact that he was being treated for the symptoms which was 
ultimately diagnosed as non-Hodgkin's lymphoma beginning in 
December 1993 is not dispositive.  Such treatment cannot be 
considered an informal claim since the formal claim was not 
received for more than one year from the date of treatment.  
As noted above, when reports of medical treatment may be 
considered an informal claim for benefits, a formal claim 
must be submitted within one year of the treatment.  In this 
case, the veteran's formal claim for service connection for 
non-Hodgkin's lymphoma was not received until February 7, 
1995.  Accordingly, his admission to a service department 
hospital on February 16, 1994 is the earliest effective date 
which may be assigned for service connection for non-
Hodgkin's lymphoma.


ORDER

To the extent that an effective date of February 16, 1994 is 
assigned for an award of service connection for non-Hodgkin's 
lymphoma, the appeal is granted.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals




 

